Citation Nr: 0033397	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  96-17 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from October 1, 1995?

2.  Entitlement to a compensable rating for malaria.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969, including combat service in the Republic of 
Vietnam, and his badges include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1995, December 1995 and June 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In the July 1995 
rating action, the RO, among other issues, granted service 
connection for PTSD and assigned a temporary total evaluation 
pursuant to 38 C.F.R. § 4.29 (2000), effective January 11, 
1995, and thereafter assigned a 30 percent evaluation, 
effective October 1, 1995.  In that same rating action, the 
RO denied the claim of entitlement to a permanent and total 
rating for pension purposes.  In the December 1995 rating 
decision, the RO denied entitlement to a TDIU.  In the June 
2000 rating action, the RO denied the veteran's claim of 
entitlement to a compensable evaluation for his service-
connected malaria.  The veteran has perfected timely appeals 
of each of these determinations to the Board.

When this matter was previously before the Board in March 
1998, the veteran's PTSD, TDIU and pension claims were 
remanded for further development.  In this regard, the Board 
notes that in the March 1998 remand, the Board framed the 
veteran's PTSD claim as one for an increased rating for that 
disability.  Since that time, however, the United States 
Court of Veterans Appeals (now known as United States Court 
of Appeals for Veterans Claims) (Court) decided the case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court held that there is a distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  Id. at 126.  In light of 
Fenderson, because the veteran has disagreed with the initial 
rating assigned for his PTSD, the Board has recharacterized 
the issue as styled on the title page.  

As a final preliminary point, the Board notes that in the 
March 1998 decision, the veteran's claims for service 
connection for skin disability, hypertension and peptic ulcer 
disease were denied.  As such, those issues are no longer 
before the Board.


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for the reasons explained below, 
the veteran's PTSD, TDIU and pension claims must again be 
remanded for additional development and adjudication; the 
claim for a compensable evaluation for his malaria must be 
remanded as well.

With respect to the veteran's claim regarding the propriety 
of the initial 30 percent evaluation assigned for his PTSD, a 
review of the claims folder discloses that, during the course 
of this appeal, VA examiners have offered markedly divergent 
clinical assessments of this disability.  In this regard, the 
Board observes that a September 1995 VA hospitalization 
report shows reflects that, following a six-month period of 
inpatient treatment, a VA physician specifically opined that 
the veteran was "unable to sustain gainful employment due to 
impairment from his PTSD symptoms."  In addition, VA 
outpatient treatment records dated in March and June 1999 
show that examiners estimated that the veteran's Global 
Assessment of Functioning (GAF) score to be 45.  

A contrasting view of the severity of the veteran's PTSD, 
however, was offered by the VA physician who conducted the 
most recent formal psychiatric examination, in early March 
1999; he estimated the veteran's GAF score to be between 70 
and 75.  To confuse the matter further, though, an outpatient 
treatment assessment made one week later reflects that the 
examiner estimated his GAF score to be 45.  Moreover, the 
most recent outpatient treatment entries, dated in February 
and May 2000, indicate that the veteran's GAF score was 
estimated to be 51.  Further, it appears that the veteran 
began working in approximately October 1999.  In this regard, 
the Board notes that the outpatient treatment entries dated 
prior to that time noted his unemployment; however, beginning 
at that point, examiners identified his employment as a 
"strength" and reported that his monthly wages were 
approximately $500.00.  

A review of the claims folder discloses numerous other 
varying clinical assessments, and unfortunately, the 
physician who conducted the most recent formal VA psychiatric 
evaluation in March 1999 did not comment on the varying 
clinical assessments offered since the date of service 
connection.  In this regard, the Board points out that 
consideration of the varying clinical assessments is 
especially significant in this case in light of the Court's 
decision in Fenderson.  As noted in the introduction, in that 
case, the Court held that where the veteran challenges the 
initial evaluation assigned immediately following the grant 
of service connection VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  Id. at 126.  

To date, despite the divergent assessments offered since the 
date of service connection, and indeed, even by VA examiners 
in March 1999, it does not appear that the RO has considered 
whether staged rating is appropriate.  The Board concludes 
that, in light of the foregoing, the evidence of record is 
not sufficient to accurately assess the extent and severity 
of the veteran's PTSD.  Accordingly, additional development 
to resolve the conflicting medical evidence of record and to 
shed light on the actual extent of the veteran's disability 
is warranted and initial adjudication of the staged rating 
question by the RO following a comprehensive examination, 
must be accomplished before the Board can render a decision.  
This action is necessary, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Furthermore, if the claim is again denied, 
the RO should afford the veteran an opportunity to respond 
with evidence and/or argument.

Further, the Board notes that VA's duty to assist requires 
that the RO obtain and associate with the claims folder any 
outstanding VA records of the veteran's treatment for his 
PTSD.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Moreover, as noted above, additional development is required 
to try to reconcile the conflicting medical evidence of 
record and to shed light on the actual extent of the 
veteran's disability.  The Board finds that this would best 
be accomplished by affording the veteran a contemporaneous 
and comprehensive VA psychiatric examination after any 
outstanding VA and private medical evidence have been 
associated with the claims folder.  Goss v. Brown, 
9 Vet. App. 109, 114 (1996).  Thereafter, the examiner, in 
his or her report, must discuss the extent and severity of 
the veteran's PTSD currently, and in view of the medical 
evidence, over the course of this appeal, since October 1, 
1995.

With respect to the claim of entitlement to a compensable 
rating for his service-connected malaria, the Board observes 
that a review of the claims folder discloses that, during the 
course of the appeal of this claim, the veteran has not been 
afforded a formal VA examination to assess the current nature 
and extent of the disability.  Indeed, as the RO noted in the 
June 2000 rating action that denied entitlement to an 
increased evaluation, the most recent medical evidence 
relating to this disability is contained in the September 
1995 VA hospitalization report.  In failing to afford the 
veteran a VA examination to assess the extent and severity of 
his service-connected malaria, VA breached its duty to assist 
the veteran in the development of his well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Hence, 
further development is required.

In light of the foregoing, the Board concludes that the 
veteran's claims for a TDIU and for a permanent and total 
evaluation for pension purposes must also be remanded.  In 
this regard, the Board reiterates that a TDIU claim is 
inextricably intertwined with a rating increase claim 
regarding the same condition.  See Holland v. Brown, 6 Vet. 
App. 443, 446 (1994).  Here, the veteran maintains that his 
PTSD, at least in part, renders him unemployable.  Moreover, 
because the resolution of the TDIU claim is dependent on the 
resolution of the PTSD and malaria claims, a Board decision 
on the TDIU claim at this time would be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998).  Indeed, if 
the evaluations of either his PTSD or malaria was increased 
and a single or combined 100 schedular evaluation resulted, 
the total rating issue will be rendered moot.  See Green v. 
West, 11 Vet. App. 472, 476 (1998).  Further, with respect to 
this claim, however, the physician(s) who examine the veteran 
with respect to his service-connected PTSD and malaria should 
include an opinion as to whether the veteran is unemployable 
as a result of these service-connected disabilities.  See 
Colayong v. West, 12 Vet. App. 524, 538 (1999).

Finally, because the current nature and extent of the 
service-connected disabilities is unclear, the claim of 
entitlement to a permanent and total disability evaluation 
for pension purposes must also be remanded.  In addition, a 
review of the recent VA outpatient treatment records shows 
that the veteran has been diagnosed as suffering from 
gastritis.  In Roberts v. Derwinski, 2 Vet. App. 387 (1992), 
the Court held that "[b]efore a total and permanent 
disability rating can be awarded, an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability."  Id. at 390.  To date, the veteran has not been 
afforded an examination to assess the extent and severity of 
his gastritis.  In light of the foregoing, the Board is 
unable to determine whether the veteran's service-connected 
and nonservice-connected disabilities render him totally and 
permanently disabled.  Hence, further development is 
required.

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This specifically includes any 
additional records of treatment by VA, 
and particularly at the Westside Medical 
Center in Chicago, Illinois, as well as 
any records from any facility or source 
identified by the appellant.  The aid of 
the veteran in securing these records, to 
include providing any necessary 
authorization, must be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating any records 
received with the claims folder, the RO 
should schedule the veteran to undergo a 
VA psychiatric examination to determine 
the nature and severity of his PTSD.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  If possible, the percentage 
of the GAF score representing impairment 
due to PTSD should specifically be 
indicated.  In offering this assessment 
the examiner must reconcile any opinion 
with the entries contained in the 
pertinent VA outpatient treatment 
records, particularly the GAF scores, as 
well as impressions contained in the VA 
examination and hospitalization reports.  
The examiner must comment on the effect 
of PTSD on the appellant's employability 
at various stages since October 1, 1995.  
Unless the examiner concludes that the 
veteran was unemployable due to his PTSD 
during that entire period, the examiner 
must offer an opinion as to whether, 
without regard to the appellant's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities, either alone or in the 
aggregate, have rendered him unable to 
obtain or retain substantially gainful 
employment since October 1, 1995.  If the 
examiner is unable to provide any of the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  Otherwise, all 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a typewritten report.

3.  After associating any records 
received with the claims folder, the RO 
should schedule the veteran to undergo an 
appropriate VA examination to determine 
the current nature and extent of the 
veteran's service-connected malaria and 
his nonservice-connected gastritis, as 
well as with respect to any other 
nonservice-connected disabilities deemed 
warranted.  With respect to his service-
connected malaria, all indicated studies, 
to include blood smears, should be 
conducted.  Similarly, with respect to 
his gastritis as well as his other 
nonservice-connected disabilities, all 
appropriate diagnostic testing deemed 
necessary should be administered.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examiner is requested to identify the 
nature and extent of any residuals 
attributable to the service-connected 
malaria, to include liver and spleen 
damage.  In addition, if the examiner 
finds that the veteran's malaria is 
active, the examiner should offer an 
opinion on the impact of the disease on 
his employability.  With respect to the 
nonservice-connected disabilities, 
including gastritis, the examiner must 
describe the impact of each disability on 
his industrial adaptability.  If the 
examiner is unable to provide any of the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  Otherwise, all 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a typewritten report.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination scheduled, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
issue of the propriety of the initial 
evaluation assigned for the veteran's 
PTSD in light of all pertinent evidence 
of record, and all applicable laws, 
regulations, and case law, including 
whether a staged rating is appropriate in 
light of the Fenderson decision.  In 
addition, the RO should continue to 
evaluate the veteran's PTSD on the basis 
of both the criteria in effect prior to 
November 7, 1996, and the revised 
criteria for evaluating psychiatric 
impairment.  See VAOPGCPREC 3-2000 
(2000).  The RO should thereafter 
readjudicate the veteran's claim for a 
compensable rating for malaria.  Further, 
for the purposes of his TDIU and pension 
claims, in evaluating the veteran's 
malaria, the RO must again apply the 
former criteria for evaluating infectious 
diseases, as well as revised criteria 
that became effective August 30, 1996.  
See 61 Fed. Reg. 39,875 (1996).  
Thereafter, if appropriate, the RO should 
readjudicate the claims of entitlement to 
a TDIU and to a permanent and total 
disability evaluation for pension 
purposes.  If the TDIU and pension claims 
have not been rendered moot, the RO 
should readjudicate entitlement to these 
benefits on the basis of all the evidence 
of record.  Further, with respect to his 
pension claim, the RO must assign a 
rating for each of the veteran's 
disabilities consistent with the criteria 
under 38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, 4.17, 4.25 (2000); as well as 
the provisions of Talley v. Derwinski, 2 
Vet. App. 282 (1992); Brown v. Derwinski, 
2 Vet. App. 444 (1992); and Roberts.  Any 
disability which is found to be the 
result of the veteran's own misconduct 
must be specifically noted as such in the 
RO's rating decision.  In making these 
determinations, the RO must provide 
adequate reasons and bases for its 
conclusions, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

7.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


